Undercofler, Justice.
The appeal in this case is from the denial of appellant’s motion for summary judgment setting up adultery as a complete bar to an action for divorce on the ground of cruel treatment. The trial court certified the case for immediate review. Held:
The evidence presented on the motion for summary judgment was in conflict on the question of adultery and the wife denied that she was guilty of adultery. Therefore, the motion for summary judgment was properly denied by the trial court. Stevens v. Stevens, 231 Ga. 6.

Judgment affirmed.


All the Justices concur.

McWhorter & Steinberg, Leonard N Steinberg, Thomas K. McWhorter, for appellee.